      Case 5:20-cv-05975-JLS Document 25 Filed 09/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNETTE M. DURNACK, et al,

                       Plaintiffs,

       v.                                                          CIVIL ACTION
                                                                    NO. 20-5975
RETIREMENT PLAN COMMITTEE OF TALEN
ENERGY CORPORATION, et al,

                       Defendants.


                                         ORDER

       AND NOW, this 13th day of September, 2021, upon review of Defendants’

Motion to Dismiss, Plaintiff’s opposition thereto and Defendants’ Reply, and after oral

argument being held, it is hereby ORDERED as follows:

       1. Defendants’ Motion to Dismiss (Docket No. 10) is DENIED;

       2. Defendants shall file an Answer to Plaintiffs’ Complaint within twenty (20)

            days of the date of this Order; and

       3. The parties shall immediately commence discovery.

                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
